UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Notification of Late Filing Commission File Number 1-14523 (Check one) oForm10-K oForm20-F oForm11-K xForm10-Q oForm10-D FormN-SAR oFormN-CSR For Period Ended: September 30, 2009 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the transition period ended: Read Instruction Sheet (on back page) Before Preparing Form.
